Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0001019
                                                         28-JAN-2015
                                                         09:38 AM


                          SCWC-11-0001019

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      BENJAMIN N. PULAWA, III,
                   Petitioner/Claimant-Appellant,

                                vs.

                   OAHU CONSTRUCTION CO., LTD.,
                   Respondent/Employer-Appellee,

                                and

                    SEABRIGHT INSURANCE COMPANY,
               Respondent/Insurance Carrier-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (CAAP-11-0001019; CASE NO. AB 2009-496 (2-96-12947))

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Claimant-Appellant Benjamin N. Pulawa, III’s
Application for Writ of Certiorari filed on December 18, 2014, is
hereby accepted and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawai#i, January 28, 2015.
Dan S. Ikehara                  /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Brian G.S. Choy and
Keith M. Yonamine               /s/ Sabrina S. McKenna
for respondent
                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson